        Case 1:20-cv-01489-AT Document 101 Filed 05/15/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


BLACK VOTERS MATTER FUND, and              :
MEGAN GORDON, on behalf of                 :
herself and all others similarly           :
situated,                                  :
                                           :
       Plaintiffs,                         :
                                           :
v.                                         :
                                           :
BRAD RAFFENSPERGER, in his                 :     CIVIL ACTION NO.
official capacity as Secretary of State of :     1:20-cv-01489-AT
Georgia, and DEKALB COUNTY                 :
BOARD OF REGISTRATION &                    :
ELECTIONS, and all others similarly        :
situated,                                  :
                                           :
       Defendants.                         :


                                      ORDER

      Before the Court is Plaintiffs Black Voters Matter Fund and Megan

Gordon’s (“Original Plaintiffs”) Motion for a Temporary Restraining Order

and/or Preliminary Injunction         and for Expedited Briefing. [Doc. 93]

(“Emergency Motion”). The Emergency Motion does not raise any new facts or

arguments, but instead “incorporates by reference all prior filings and evidence

submitted in connection with the Original Plaintiffs’ prior motion for preliminary

injunction” and seeks relief for the August runoff and November general

elections.
        Case 1:20-cv-01489-AT Document 101 Filed 05/15/20 Page 2 of 4



I.    Background

      On April 30, 2020, this Court entered an Order denying Plaintiffs’ request

for an injunction requiring the Secretary of State to provide prepaid postage for

absentee ballots in time for the June 9, 2020 primary election, in part because

the Secretary of State had already begun mailing ballots out to tens of thousands

of voters. After carefully considering the record evidence of both parties, the

Court found that Plaintiffs’ proposed remedies were not realistic or

implementable under the circumstances. The Court, however, reserved judgment

on whether injunctive relief is appropriate as to future elections, including the

August 2020 runoff and the November general election, and indicated it would

make a determination about relief in connection with those elections in a

separate subsequent order.

      Late in the evening on May 12th, Plaintiffs filed this Emergency Motion for

TRO. The emergency apparently necessitating Plaintiffs’ request for expedited

relief is the Secretary of State’s mid-May deadline for making changes to the

absentee ballot envelopes if ordered to provide prepaid postage in time for the

August runoff, which includes a period of two weeks to consult with the United

States Postal Service. (Doc. 76).

      But Plaintiffs have known about this deadline since April 28, 2020. (Id.) As

such, the Emergency Motion was ostensibly precipitated by this Court’s May 11,

2020 Order indicating that in light of Plaintiffs’ filing an Amended Complaint

which added new Plaintiffs and Defendants to this case and effectively mooted

                                        2
        Case 1:20-cv-01489-AT Document 101 Filed 05/15/20 Page 3 of 4



the pending Motions to Dismiss, the Court would not likely be able to rule on

Plaintiffs’ request for injunctive relief before the aforementioned mid-May

deadline. At Plaintiffs’ request, the Court held a teleconference the next day to

address Plaintiffs’ concerns about a potential delay in light of their filing of the

Amended Complaint. (Doc. 92.) At the conference, the Court expressed concern

about ruling on the important questions presented by Plaintiffs’ Motion for

Preliminary Injunction before the June 2020 Primary plays out. Plaintiffs

nonetheless pressed forward, filing the instant Emergency Motion seeking an

expedited ruling on their request.

II.   Discussion

      The Secretary’s Reply in Support of his first Motion to Dismiss (Doc. 87)

first raised important questions about the justiciability of Plaintiffs’ claims under

the Eleventh Circuit’s recent decision in Jacobson v. Fla. Sec’y of State, No. 19-

14552 at 21-22 (11th Cir. April 29, 2020). Plaintiffs did not seek permission to file

a sur-reply, and instead the first time that the Court received substantive briefing

from Plaintiffs on the Jacobson issue was yesterday. (Doc. 98.) The Court will not

barrel into ruling on such serious legal issues confronting it under these

circumstances.

      Furthermore, it makes no sense for the Court to address these difficult

standing issues as to only the parties named in the Original Complaint rather

than those included in the Amended Complaint. To do otherwise would be to rule




                                         3
       Case 1:20-cv-01489-AT Document 101 Filed 05/15/20 Page 4 of 4



with one hand tied behind its back. For the forgoing reasons, the Emergency

Motion [Doc. 93] is DENIED.

     IT IS SO ORDERED this 15th day of May, 2020.



                                  ____________________________
                                  Amy Totenberg
                                  United States District Judge




                                    4
